Citation Nr: 0708498	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-26 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for migraine headaches, to 
include as secondary to service-connected fibromyalgia and 
tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from November 1990 to June 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO), that denied entitlement to service connection 
for migraine headaches.

The veteran has maintained that he is unemployable due to 
service-connected disorders.  A claim of a total disability 
rating based on individual unemployability is raised, and is 
therefore REFERRED to the RO/AMC for appropriate action.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Holding that once a veteran submits evidence of a medical 
disability and submits a claim for an increased disability 
rating with evidence of unemployability, VA must consider a 
claim for a total rating based on individual 
unemployability.).


FINDING OF FACT

Migraine headaches are caused by the veteran's service-
connected fibromyalgia and tension headaches.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
migraine headaches as being secondary to service-connected 
fibromyalgia and tension headaches, have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that the VCAA does not preclude 
the Board from adjudicating the veteran's claim.  The Board 
is taking action favorable to the veteran as to the issue of 
service connection for migraine headaches, and a decision at 
this point poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992). 

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

Although the veteran's service medical records are negative 
for any objective findings of a disability manifested by 
migraine headaches.  Subsequent to service, a VA outpatient 
treatment record dated in May 1995 shows that the veteran was 
diagnosed with tension headaches.

VA outpatient treatment records dated from May 2000 to August 
2000 show that the veteran reported being under stress and 
experiencing headaches and decreased vision over the course 
of the preceding year.  Intermittent diagnoses of tension 
headaches were made.

A private medical record dated in August 2001 shows that the 
veteran was being treated for blackout spells of unknown 
etiology.  He had been kept from working as a result thereof, 
but there was no evidence of follow-up treatment.

The veteran is in receipt of service connection for 
fibromyalgia and for a neurological condition manifested by 
tension headaches, and asserts that his migraine headaches 
are either secondary to or are aggravated by the foregoing 
service-connected disabilities.
A VA neurological examination report dated in March 2003 
shows that the veteran reported a several year history of 
headaches.  The pain was described as bioccipital and retro-
orbital in location, and consisted of a pressure-like 
sensation.  These were not prostrating headaches.  The 
examiner described that superimposed on this background of 
daily headaches, was the development of a "new" headache.  
The new headache was said to be severe, with a throbbing 
component, diffuse in location, prostrating for about eight 
to twelve hours, and accompanied by nausea, vomiting, and 
visual scotomata.  These were thought to be precipitated by 
stress.  The diagnosis was daily muscle tension type headache 
and superimposed migraine headaches.  VA outpatient treatment 
records dated from April 2003 to July 2004 show that the 
veteran was treated for intermittent atypical migraine 
headaches.

The veteran argues that his migraine headache disorder should 
be granted service connection. There can be no doubt that 
further medical inquiry could be undertaken with a view 
towards development of the claim.  However, under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The March 2003 VA examination report establishes that the 
current symptoms of migraine headaches are superimposed with 
those of the service-connected neurological condition 
manifested by tension headaches.  Although medical inquiry 
could be conducted towards distinguishing any of the migraine 
headache symptomatology from the veteran's service-connected 
fibromyalgia and neurological condition manifested by tension 
headaches, such an attempt would likely not be fruitful.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing 
that when it is not possible to separate the effects of a 
service-connected condition and a non- service-connected 
condition, the provisions of 38 C.F.R. § 3.102 mandate that 
reasonable doubt on any issue was to be resolved in the 
veteran's favor, and that all signs and symptoms be 
attributed to the service- connected condition).

The Board finds that the medical evidence of record as 
pertinent to the etiology of the veteran's currently 
diagnosed migraine headaches is in a state of relative 
equipoise, such that it must grant the claimed disorder as 
secondary to the veteran's service-connected fibromyalgia and 
neurological condition manifested by tension headaches.  

The RO will assign an appropriate disability rating, under 
the provisions of law.  Compare 38 C.F.R. § 4.14 and Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  


ORDER

Entitlement to service connection for migraine headaches, to 
include as secondary to service-connected fibromyalgia and 
tension headaches, is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


